923 F.2d 850Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Curtis L. WRENN, Petitioner.
No. 90-2508.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 7, 1991.Decided Jan. 22, 1991.Rehearing Denied Feb. 11, 1991.

On Petition for a Writ of Mandamus.  (CA-82-2044-HAR)
Curtis L. Wrenn, petitioner pro se.
PETITION DENIED.
Before DONALD RUSSELL, WIDENER and K.K. HALL, Circuit Judges.
PER CURIAM:


1
Curtis Wrenn brought this petition for writ of mandamus alleging that the district court had unduly delayed acting on his employment discrimination action.  Because significant pleadings have been filed with the district court within the last six months,* we hold that the district court has not unduly delayed acting on Wrenn's action.  Therefore, we deny the petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.


2
PETITION DENIED.



*
 Wrenn filed a renewed motion for summary judgment on September 28, 1990, after the Supreme Court denied his petition for writ of certiorari in a related action